Citation Nr: 1520431	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  07-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1948 to May 1952.  

This appeal is to the Board of Veterans' Appeals (Board) and is from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted the Veteran service connection for PTSD and assigned the 30 percent evaluation.  

In April 2015, a travel board hearing was held in Huntington, West Virginia before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the increased rating claim, the Board notes that the last VA examination to assess the severity of the Veteran's PTSD was in October 2005.  The Board further notes that the Veteran's recent April 2015 hearing testimony that he is experiencing additional PTSD symptoms to include difficulty understanding complex commands, an impairment of short and long term memory and a disturbance of motivation and mood, which suggest that his disability may have worsened since his last VA examination.  Therefore, the Board finds that the increased rating claim should be remanded so that the Veteran can be afforded a current VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  

The examiner should specifically discuss, without taking the Veteran's age into account and consistent with his education and occupational experience, the functional or employment impairment both individually and in conjunction with one another caused by any of the Veteran's service connected disabilities (PTSD, residual of bullet wounds to the shoulder and upper chest, fractured ribs, wound scars of the arm, shell fragment wounds of the head, wound scars of the chest and back and fungal infection of the left foot).

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




